tcmemo_2009_211 united_states tax_court henry lee scott petitioner v commissioner of internal revenue respondent docket nos filed date amanda glover evans for petitioner at trial beth a nunnink for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for the cases were consolidated for trial briefing and opinion after concessions the issue for decision is whether petitioner’s nephew and niece were his qualifying children for purposes of the earned_income_tax_credit eitc provided by sec_32 except as otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in tennessee at the time that he filed his petitions during and petitioner’s sister tameka henderson henderson and her five children under the age of resided in rented dwellings pursuant to written leases governed by the regulations of the tennessee housing development agency low_income_housing tax_credit division the leases each required that the premises be occupied only by the identified members of the household which were henderson and her five children the leases covered property on patton street in memphis from date to date and date to date and on walker avenue in memphis from date to date petitioner began living with henderson when he was a teenager after their mother died in petitioner was approximately years old he lived with his sister and her children during at least part of and even though his name was never listed on the leases or in any written consent executed by the manager of the property the father of the children died in date petitioner contributed toward support of the children and otherwise was available as an emergency contact on records of the children’s schools on his federal_income_tax returns for and petitioner listed one nephew and one niece as dependents and as qualifying children for purposes of the eitc his return for used the patton street address as his address his return for as well as a form_w-2 wage and tax statement attached to that return used an address on south fourth in memphis as his address the petitions filed in these cases on march and date used walker street as petitioner’s address as of date petitioner no longer used the walker street address and mail addressed to petitioner at that address was returned undelivered to the court as of date petitioner used an address on porter street in memphis which he occupied with his then girlfriend neither petitioner’s sister nor any of her children lived at the porter street address although this fact is subsequent to the years in issue it is relevant to the credibility issues discussed below opinion sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability the credit is increased if the taxpayer has any qualifying children sec_32 respondent has conceded most of the conditions of petitioner’s eligibility for the eitc those conditions remaining in dispute are discussed below as applicable for the pertinent parts of sec_32 provided that a qualifying_child among other things must bear a relationship to the taxpayer as defined in subparagraph b of sec_32 and must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as relevant in this case a descendant of a brother or sister who the taxpayer cared for as the taxpayer’s own child satisfied the relationship_test sec_32 as applicable for to be eligible to claim an earned_income_credit with respect to a child the taxpayer must establish that the child meets the definition of qualifying_child under sec_152 sec_32 sec_152 sets forth the requirement that a qualifying_child have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year petitioner and henderson testified at trial petitioner testified that he stayed with his sister and her children at her patton street address during all of and at her walker street address during all of petitioner’s sister testified that petitioner had lived with her and her children all his life from the time he was she denied that there was ever a time that her brother did not live with her petitioner and henderson both claimed that the leases were supposed to be corrected to reflect his occupancy of the premises leased by her henderson testified that the children’s father died in date and that petitioner helped whenever the children needed something because he was working and she was not she testified that she started working at the end of when asked about the porter street address used by petitioner henderson acknowledged that she never lived there she identified that address as the place where petitioner’s girlfriend lived when asked about the south fourth address used by petitioner henderson claimed that she also lived there in or though given an opportunity to do so after trial petitioner was unable to provide any evidence that his name was shown on corrected leases the evidence in the record contradicts the claims of petitioner and henderson that he was listed or supposed to be listed as a member_of_the_household described in the leases respondent relies on the inconsistencies in the testimony of petitioner and henderson and on the terms of the leases to argue that petitioner has not proven that he and his nephew and niece had the same principal_place_of_abode for more than one- half of and for respondent also argues that petitioner has not shown that he cared for his niece and nephew as his own as required by former sec_32 it has been said that the distillation of truth from falsehood is the daily grist of judicial life 58_tc_560 we are troubled by the inconsistencies between the objective evidence in the record and the testimony of the witnesses nonetheless it is not improbable that petitioner lived with henderson and her children contrary to the terms of the leases it is likely that after the death of the children’s father in date petitioner assumed a paternal role toward his nephews and his niece as well as making payments toward their support for therefore we conclude that petitioner and the children had the same place of abode for most of the year that he cared for them as his own and that they are qualifying children for purposes of the eitc for however there is other evidence suggesting that petitioner maintained an address separate from henderson’s because neither petitioner nor henderson adequately explained when he or they lived at the south fourth address we cannot conclude that petitioner and the children shared the same abode for more than half of that year petitioner’s nephew and niece are not qualifying children for respondent has acknowledged that petitioner is eligible for the eitc even without a qualifying_child for and that a computation under rule is necessary in any event to reflect the foregoing decisions will be entered under rule
